DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

ALLOWANCE
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Kashima et al. (5191473) teaches an objective lens (Fig. 1) having the first lens group,  second groups, the first group includes the first cemented lens with a concave surface facing the object side, the first and second single lenses having positive power, and the second cemented lens with a concave surface facing an image side, the second group includes the third cemented lens with a concave surface facing the object side and a third single lens having positive power also each of the 
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “A2.2≤H/f≤3.3 and 0<a/b<1.2, where f is a focal length of the objective at e-line, H is a distance from an object surface to a lens surface of the second lens group closest to an image, a is a sum of air-gap distances in the first lens group, and b is a thickness of a negative lens included in the second cemented lens”. The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 16 and 20 with the allowable feature being; “2.2≤H/f≤3.3,  42≤vd(-)≤55, 0.993≤ϴhF(-)≤1.36 and 0≤ |Δz|/DOFe≤4.5  where f is a focal length of the microscope objective at e-line, H is a distance from an object surface to a lens surface of the second lens group closest to an image, vd(-) is an Abbe number of a first negative lens at d-line, and ϴhF(-) is a partial dispersion ratio based on h-line and F-line for the first negative lens, |Δz| is a difference between an axial best position at h-line and an axial best position at e-line, and DOFe is a depth of focus at e-line.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/V.P/           Examiner, Art Unit 2872                                                                                                                                                                                             
/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                             
January 2, 2021

/Joseph P Martinez/           Primary Examiner, Art Unit 2872